Citation Nr: 1242320	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart murmur, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for mitral valve prolapse, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2006, the Board remanded the claims on appeal for further development. 

In a June 2009 decision, the Board, in pertinent part, remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a heart murmur, and denied the other claims at issue on the merits.

Thereafter, in a December 2010 issuance the Board vacated its prior June 2009 decision in order to afford the Veteran an opportunity to testify at a hearing before the Board. In this regard, a request for such a hearing had been received by VA          in February 2009 (though not formally associated with claims file until later on),         and thus was pending prior to the Board's June 2009 decision. In its December 2010 decision, the Board also reopened the previously denied claims for service connection for a heart murmur and diabetes mellitus. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ). Relevant to these proceedings, in Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of            (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As indicated in the Board's most recent issuance of December 2010, there are additional claims which have been raised by the record and not yet adjudicated. In a statement received by VA around 2002, the Veteran stated that he had been exposed to asbestos while serving aboard the U.S.S. Independence and had developed emphysema as a result. Further, an          August 2010 statement from the Veteran's wife provides several references to posttraumatic stress disorder (PTSD) and states that a VA doctor had related the Veteran's PTSD to his period of active service. (There is also March 2012 correspondence from the Veteran's spouse reiterating the same.) These statements raise a new claim of entitlement to service connection for emphysema as result of asbestos exposure aboard the U.S.S. Independence, and a petition to reopen the previously denied service connection claim for PTSD. The foregoing issues have been raised by the record, but not adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Consequently, the Board again refers these claims to the RO for appropriate adjudication and consideration. 


FINDINGS OF FACT

1. The Veteran is not presumed to have had in-service exposure to Agent Orange         as the consequence of his service aboard a Naval vessel off the coast of the Republic of Vietnam during the Vietnam Era, nor does the record otherwise substantiate this hazardous exposure. 

2. The competent and probative evidence does not establish or otherwise provide substantiation for a finding that the Veteran's diagnosed diabetes mellitus is etiologically related to military service, including due to any exposure to           Agent Orange therein; it did not become manifest within one year of service separation.

3. The competent and probative evidence does not establish or otherwise provide substantiation for a finding that the Veteran's diagnosed heart murmur is etiologically related to military service, including due to any exposure to           Agent Orange therein. 

4. The claims for service connection for diabetic retinopathy, peripheral neuropathy, hypertension, mitral valve prolapse, and erectile dysfunction as secondary to diabetes mellitus are rendered moot, inasmuch as service connection has been denied for the underlying condition of diabetes mellitus. There is no competent evidence otherwise indicating these conditions are directly related to service;  peripheral neuropathy and hypertension did not become manifest within one year of service separation.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for diabetes mellitus, to include as due to herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2. The criteria are not met to establish service connection for a heart murmur,               to include as due to herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3. The criteria are not met to establish service connection for diabetic retinopathy, to include as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

4. The criteria are not met to establish service connection for peripheral neuropathy, to include as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

5. The criteria are not met to establish service connection for hypertension,                 to include as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

6. The criteria are not met to establish service connection for mitral valve prolapse,                 to include as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

7. The criteria are not met to establish service connection for erectile dysfunction,  to include as secondary to diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2012).

Through VCAA notice correspondence dated from August 2002 through June 2010, the RO (including through the Appeals Management Center (AMC) on remand) notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.             See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the August 2002 VCAA notice correspondence was issued prior to the December 2002 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice. Thereafter, there were several subsequent VCAA notice issuances following the RO rating decision on appeal, which technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the most recent June 2010 VCAA correspondence before issuance of the September 2012 Supplemental SOC (SSOC) continuing the denial of his claims. Moreover, there         is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the Veteran has had the full opportunity to participate in the adjudication of these claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist          the Veteran with his claims through obtaining service treatment records (STRs), service personnel records, and records of VA and private outpatient treatment. Whereas the Veteran has not undergone VA Compensation and Pension examination regarding any of his pending claims being decided, the Board does not find that such development action is required. As to the claim for service connection for diabetes mellitus, this claim primarily turns on whether the Veteran had underlying in-service exposure to Agent Orange as the basis for presumptive service connection. Insofar as a theory of direct service connection is involved, there is no competent evidence otherwise that diabetes mellitus may be due to military service. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). Likewise, regarding the disabilities claimed as secondary to diabetes mellitus (peripheral neuropathy, hypertension, and other conditions), while these conditions may have originated secondary to diabetes mellitus, without diabetes mellitus itself being service-connected, none of these claims can be established on a secondary basis. Moreover, there is no competent evidence of a direct linkage to military service. It follows that VA examination        is not necessary to establish secondary service connection. Also, a recent attempt to locate further relevant VA outpatient records from a specified VA Medical Center (VAMC) in New York from sometime between May 1966 and February 1967, as directed by the Board's prior September 2011 remand, proved not to result in any additional records found. 

Meanwhile, in furtherance of this case, the Veteran has provided private medical records, and personal statements. He testified during a Travel Board hearing.        The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Legal Criteria, Background and Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases, including diabetes, hypertension, peripheral neuropathy may be presumed to have been incurred in or aggravated by active military service if shown to a compensable degree within one year of separation from qualifying active service. 38 C.F.R. §§ 3.307 , 3.309. 

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                      § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) (including diabetes mellitus, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).           

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Applicable VA law further provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).              In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at                38 C.F.R. § 3.310(b).

Service Connection for Diabetes Mellitus

The averred theory of recovery of having undergone exposure to Agent Orange does not conclusively account for the etiology of the Veteran's diabetes mellitus, given the lack of indication of underlying hazardous exposure. Nor for that matter does the record otherwise substantiate that diabetes mellitus is directly related to military service. Therefore, the instant claim is being denied.

Service medical history is absent for mention of known symptoms or diagnosis of diabetes mellitus. The Veteran was first noted to have diabetes mellitus as reflected in VA outpatient treatment records from October 1995, and there are subsequent records of treatment for the same condition.

The March 2003 correspondence from Dr. R.J.G., ophthalmologist indicated there was a high probability that more likely than not that the Veteran's proliferative diabetic retinopathy had been caused by exposure to Agent Orange during the Vietnam War, and also that the rapid progression of the Veteran's diabetes mellitus was probably associated with this.

The April 2003 correspondence of Dr. S.R.A., M.D., indicates that the Veteran had been under his care for severe proliferative diabetic retinopathy with bilateral tractional retinal detachments which had rendered him legally blind. According to the physician, the diabetic retinal detachments were certainly the result of diabetes, and this was clear within medical certainty because of his severe diabetes and his apparent exposure to Agent Orange that he sustained while in Vietnam. The letter continued that "I would conclude that his bilateral legal blindness is certainly due to diabetic retinopathy, which in turn is due to the diabetes, and therefore, may result from his exposure to Agent Orange in the past." 

The Veteran through ongoing correspondence has identified the source of his averred in-service exposure to Agent Orange, stating that while on a Naval vessel off the coast of Vietnam he was handling the substance of Agent Orange and it was accidently splashed all over his arms. According to the Veteran, at the time he was told just to wash the chemical off, that it was some sort of weed killer. The Veteran has further clarified that while aboard the aircraft carrier U.S.S. Independence          off the coast of Vietnam he was involved in aviation ordnance (bomb assembly).           He indicated he had to pour Agent Orange from 55 gallon and 5 gallon drums into tanks for spraying or dropping onto targets in Vietnam, and often a great deal of the liquid Agent Orange was spilled or splashed onto his body during the aforementioned process. The Veteran has further alleged Agent Orange exposure aboard the U.S.S. Independence from airplanes that were flying back from Vietnam which had not been cleaned, and he was involved with loading ammunition and bombs onto those planes. Furthermore, he contends that the fresh water distilled for personal use by the ship's crew was taken from contaminated seawater. 

Having duly considered the foregoing, the Board must deny the Veteran's claim, considering at the outset the potential application of a theory of presumptive service connection based on exposure to Agent Orange. In this case, however, there is no concrete basis in the evidence upon which to conclude that the Veteran had presumed exposure to Agent Orange. Indeed, there is an applicable legal presumption that when a veteran had service in the Republic of Vietnam during         the Vietnam Era, his exposure to Agent Orange is conceded to have occurred.           See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). That notwithstanding,           under VA law, a claimant's record of service on a deep-water vessel offshore         from Vietnam does not meet the criteria for presumed herbicide exposure.                        See VAOPGCPREC 27-97. Moreover, the Haas v. Peake decision issued by the         U. S. Court of Appeals for the Federal Circuit (Federal Circuit) upheld the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure. 

The present case falls within the ambit of the aforementioned rule, inasmuch as the law requires that the Board make a distinction between service within the land mass of Vietnam, and that aboard a vessel offshore. Nor is there an indication objectively or from the Veteran's own assertions that he served aboard a vessel that had  "brown water" service on an inland waterway of Vietnam, under which circumstances the presumption of Agent Orange exposure might otherwise            still apply. Consequently, a presumption of Agent Orange exposure is not applicable in this case.

Aside from a presumption of Agent Orange exposure per se under 38 U.S.C.A.           § 1116, the Board has also considered whether there is specific evidence of Agent Orange exposure. The Veteran has elucidated as much in his description of his occupational duties aboard the U.S.S. Independence, claiming that he regularly came into contact with Agent Orange while loading this substance into holding tanks, and also from proximity to planes which had returned from duty over Vietnam. While the Board does not question the Veteran's credibility, unfortunately, there is no attendant documented confirmation available of such instances of hazardous exposure. Some further objective corroboration of Agent Orange exposure is required. See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury,          a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident). 

Additionally, the VA adjudication process has already taken into account cases such as the one at present, in which the claimant avers Agent Orange exposure based on proximity to the chemical while aboard an offshore vessel. The May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), as referenced in the VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C.10.m (Dec. 16, 2011), confirms that this agency has no evidence to substantiate a Veteran's claim of herbicide exposure during naval service offshore the Republic of Vietnam. The memorandum proceeds to explain that in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ship's histories, and deck logs, amongst other sources of information related to Navy and Coast Guard ships and use of tactical herbicide agents, and      to date has found no evidence that these ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. Additionally, the JSRRC cannot verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. 

The significance of the JSRRC's findings is clear, inasmuch as it effectively rules out the possibility for independently corroborating the Veteran's claimed exposure to Agent Orange pursuant to his offshore service. Consequently, there is no foundation to show Agent Orange exposure in this case. It follows that presumptive service connection for diabetes mellitus based on Agent Orange exposure cannot be established, without proof of underlying exposure.

Further review has still been provided to direct service connection, notwithstanding presumptive service connection regulations, as that is a remaining alternative theory to consider. Combee, supra. To this effect, however, there is not sufficient evidence of record to establish a direct etiological relationship to the Veteran's military service. In this regard, the Board notes that the initial diagnosis of diabetes mellitus was made in 1995, nearly 30 years post-service. 38 C.F.R. § 3.307, 3.309.  It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether a causal nexus to service is established.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Here, there is clearly such an absence. Nor for that matter is there any indication of precipitating symptoms of diabetes mellitus during service, including both by documentation and competent lay observation. 

The Board further acknowledges the March and April 2003 private physicians' statements indicating that diabetes mellitus (and by extension, the condition of diabetic retinopathy) was more likely than not the result of exposure to            Agent Orange during service in the Vietnam era. While both statements postulate a casual nexus between diabetes mellitus and the Veteran's service, as an underlying factual matter it is the case that Agent Orange exposure is not proven in this instance. Without established Agent Orange exposure in service, the aforementioned opinions simply do not hold probative weight, as they are based upon inaccurate factual grounds. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).                  

It follows that the evidence does not demonstrate a direct etiological linkage between diabetes mellitus and military service, including consideration of above-cited opinions that purport to associate the condition claimed with service. 
The Veteran's own assertions on the subject of etiology have also been afforded appropriate weight, however, as he is a layperson, he cannot opine on the causation of diabetes mellitus, particularly given the attenuated nature of the initial diagnosis from subsequent to military service, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for diabetes mellitus, including due to exposure to Agent Orange. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Service Connection for Heart Murmur

STRs do not provide any indication of a heart murmur, or other cardiovascular condition during the Veteran's military service.

During a routine physical examination from a January 1979 hospitalization for unrelated causes at the Tampa, Florida VA Medical Center (VAMC) it was indicated that the Veteran had a I-II/VI systolic ejection murmur. On treatment again in May 1979, and ECG showed an incomplete right bundle branch block. Further noted was a history of "cardiac murmur" which was not found on physical examination. 

Thereafter, on April 1996 VA Compensation and Pension examination for general evaluation, an evaluation of the cardiovascular system found a normal sinus rhythm, but a mitral murmur with a click, end systole. The diagnosis was, in pertinent part, heart block with murmur, right bundle branch. 

The Board must conclude on the preceding record that the claim for service connection for a heart murmur must be denied. Apart from the evidence identified above, there is a relative lack of findings that assist in demonstrating any causal connection between the condition of a heart murmur, and the Veteran's active military service. Whereas the initial documented findings of the condition are from 1979, this is still more than a decade post-service. Nor has the Veteran himself subjectively described any earlier onset of relevant symptomatology. Nor for that matter is there any post-service medical pronouncement, such as from a retrospective medical opinion, linking a heart murmur diagnosed in 1979 with          the Veteran's military service. To the extent that the Veteran at one point alleged Agent Orange exposure as the cause of a heart murmur, for the reasons already elucidated above, the underlying exposure to Agent Orange has not been proven, and therefore any claim premised upon the same effectively could not be established.   

It is on this basis that the Board is constrained to deny the claim for service connection for a heart murmur, including due to exposure to Agent Orange.            The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Disorders Claimed as Secondary to Diabetes Mellitus

Service treatment history is absent for indication or suggestion of any of the claimed disorders. On the Veteran's May 1966 military separation examination, blood pressure was measured at 104 (systolic) / 60 (diastolic). 

Thereafter, an April 1996 VA Compensation and Pension general examination was notable for diagnoses of essential hypertension, and mitral valve prolapse.               The examination was absent any objective indication of the other various disorders claimed. The Veteran as to visual capacity was noted to be near and far-sighted, and to wear bifocals, though there was no mention or indication of diabetic retinopathy. 

An undated ophthalmologist's note from 2002 indicates having treated the Veteran since 2000 for advanced diabetic retinopathy and cataracts. There are subsequent treatment notations over the next several years that refer to evaluation and treatment for diabetic retinopathy.

The August 2002 medical history summary from Dr. R.J.D., private physician, indicates that the Veteran was then being treated for diabetes mellitus, diabetic retinopathy, gout, mitral valve prolapse, hypertension, and hyperlipidemia. 

As indicated, the March 2003 correspondence from an ophthalmologist provided that the Veteran had severe progression of proliferative diabetic retinopathy in both eyes. According to the physician, there was a high probability that more likely than not this condition had been caused by exposure to Agent Orange during the Vietnam War, and also that the rapid progression of the Veteran's diabetes mellitus was probably associated with this.

Also previously mentioned the April 2003 correspondence another physician indicates that the Veteran's severe proliferative diabetic retinopathy with bilateral tractional retinal detachments were certainly the result of diabetes, and this was clear within medical certainty because of his severe diabetes and his apparent exposure to Agent Orange that he sustained while in Vietnam. The letter continued that "I would conclude that his bilateral legal blindness is certainly due to diabetic retinopathy, which in turn is due to the diabetes, and therefore, may result from his exposure to Agent Orange in the past." 
  
The Board has considered on the merits the claims for service connection for diabetic retinopathy, peripheral neuropathy, hypertension, mitral valve prolapse, and erectile dysfunction, and finds that the evidence does not support recovery in these matters. Initially, whereas many of the claimed conditions already have been diagnosed, there is no specific post-service documentation of the conditions of peripheral neuropathy or erectile dysfunction. Thus, the Board has no conclusive indication of a current disability for these conditions. Under VA law, the very first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").        See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases  where such incidents have resulted in a disability."). 
When considering the existing documented diagnosed conditions, and then even taking at face value the Veteran's own assertions of having the conditions of peripheral neuropathy and erectile dysfunction, there is still no competent, probative and credible linkage between any of these disorders and the Veteran's service, and/or an already service-connected disability. 

The primary theory of recovery the Veteran asserts is in fact one of secondary service connection -- that the claimed conditions are each etiologically related to service-connected diabetes mellitus. Whereas factually this may indeed be the case, unfortunately a theory of secondary service connection is not viable, inasmuch as the underlying claim for service connection for diabetes mellitus has been denied. Therefore, all claims for secondary service connection premised upon a linkage to diabetes mellitus are effectively moot. 

As regarding the remaining theory of direct service connection, the earliest that any of the claimed conditions has been diagnosed is pursuant to a 1996 VA Compensation and Pension examination, from nearly 30 years post-service.          Again, the considerable interval between service, and initial onset is a significant determinative factor. Maxson, supra. Nor was there any sign of diabetic neuropathy, peripheral neuropathy, hypertension, mitral valve prolapse or erectile dysfunction during the Veteran's service. In addition, for similar reasons as already stated,          the physician's letters ostensibly linking diabetic retinopathy to in-service             Agent Orange exposure are not probative evidence, given that the underlying fact of Agent Orange exposure during service remains unestablished. 

Accordingly, the claims for service connection for diabetic neuropathy, peripheral neuropathy, hypertension, mitral valve prolapse, and erectile dysfunction, including as secondary to diabetes mellitus, must be denied. Whereas the preponderance of the evidence is unfavorable, the benefit-of-the-doubt doctrine does not apply in these matters. 

ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure,           is denied.

Service connection for a heart murmur, to include as due to herbicide exposure,           is denied.

Service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus,        is denied.

Service connection for mitral valve prolapse, to include as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


